Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuity/Reexam Information for 16/946460 
    
        
            
                                
            
        
    

Parent Data16946460, filed 06/23/2020 Claims Priority from Provisional Application 62902001, filed 09/18/2019

1.	Claims presented for examination: 1-6

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 06/23/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
3.	Claim 5 is objected to because of the following informalities:  claim 1 in line 5 including two parameters “data file or data column” to be selected; however, claim 5 strictly operated on “data column” which when examiner evaluated the “data file” as selected, claim 5 will not need to be examined.  For the purpose of the examination and assuming applicant(s) amends the claim strictly to “data column”, see the rejection.
Appropriate correction is required.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tegegne et al.  (Pub. No. US 2017/0300702) in view of Hughes (Pub. No. US 2018/0227216 A1).

As to claim 1, Tegegne discloses a method of restricting data through a data source connection with a web application, comprising: 
applying a data classification to each data column of the data source (data classification) (paragraph 0004);

Tegegne does not explicitly disclose wherein the application of each data clarification is based on a data set in a data file or data column in a database not supported by the data classification.
However, Hughes discloses wherein the application of each data clarification is based on a data set in a data file or data column in a database not supported by the data classification (if the information indicative of known application names and/or tags, then the inference engine 920 uses the known mapping to classify the flow as belonging to the known application name and/or application tags or characteristics…  In some embodiments, the inference engine 920 is unable to make any inference as to the application name and/or tag(s) and return a value of “unknown”….) (paragraph 0124).  This suggests the data is not supported by the data known classification application and the interference engine will learn to match to the available classifier application.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filling date of the instant application to modify teaching of Tegegne to include the data is not supported by the data known classification application and the interference engine will learn to match to the available classifier application as disclosed by Hughes to complete the classification process.

As to claim 2, Tegegne discloses the method of claim 1 excepting mapping application roles to the data classification.  However, Hughes discloses mapping application roles to the data classification (if the information indicative of known application names and/or tags, then the inference engine 920 uses the known mapping to classify the flow as belonging to the known .

5.	Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tegegne et al.  (Pub. No. US 2017/0300702) in view of Hughes (Pub. No. US 2018/0227216 A1) and further in view of von Rickenbach et al.  (Pub. No. US 2019/0138509 A1).

As to claim 3, Tegegne and Hughes disclose the method of claim 1 excepting for mapping data source tables and columns to the data classification.  However, von Rickenbach discloses mapping data source tables and columns to the data classification (a column mapping module to receive a target scheme specifying a target structure for the target documents, receive data having a source structure, and map at least one source column to at least on target column of the target columns based on application of classification algorithm…) (abstract).  This suggests mapping data source tables and columns to the data classification.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filling date of the instant application to modify teaching of Tegegne to include mapping data source tables and columns to the data classification as disclosed by von Rickenbach to complete the classification process.


s 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tegegne et al.  (Pub. No. US 2017/0300702) in view of Hughes (Pub. No. US 2018/0227216 A1) and further in view of Goradia (Pub. No. US 2007/0112554 A1).

As to claim 4, Tegegne and Hughes discloses the method of claim 1 excepting for wherein each data classification level includes data selection, display rendering and export.  However, Goradia discloses wherein each data classification level includes data selection, display rendering and export (the results being displayed to the user in a grid format with a further utility to sort the results, Ascending or Descending, by the relevant classification, and further allowing the user to select the Records to be Exported form the result grid) (paragraph 0383).  This suggests the data classification level including data election, display rendering and export.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the instant application modify teaching of Tegegne and Hughes to include the data classification level including data election, display rendering and export as disclosed by Goradia in order to provide data to process.

As to claim 6, Tegegne discloses the method of claim 2 excepting for wherein a data report of the data classification is based on the application role and the data set in such a way that the report and associated export controls to secure data sources by columns are not supported within the standard data source files.  However, Goradia discloses wherein a data report of the data classification is based on the application role and the data set in such a way that the report and associated export controls to secure data sources by columns are not supported within the standard data source files (the results being displayed to the user in a grid format with a further utility to sort the results, Ascending or Descending, by the relevant classification, and further allowing the user to select the Records to be Exported form the result grid) (paragraph 0383).  This suggests wherein a data report of the data classification is based .

4.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tegegne et al.  (Pub. No. US 2017/0300702) in view of Hughes (Pub. No. US 2018/0227216 A1) and further in view of PLATEK et al.  (Pub. No. US 2018/0137106 A1).

As to claim 5, Tegegne and Hughes disclose the method of claim 1 excepting for wherein each data column may be supported or unsupported for enabling classification of associated data feeds.  However, PLATEK discloses wherein each data column may be supported or unsupported for enabling classification of associated data feeds (following uploading of the entire seller listing feed file, the classifier/matcher trigger 134 initiates classification/matching functionality 136, which processes rows in which a NEED TO PROCESS flag appears in the NEED TO PROCESS column…” (Paragraph 0105).  This suggests the claimed invention as wherein each data column may be supported or unsupported for enabling classification of associated data feeds.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the instant application to modify teaching of Tegegne and Hughes to include wherein each data column may be supported or unsupported for enabling classification of associated data feeds as disclosed by PLATEK in order to provide classify data.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAOQUOC N TO whose telephone number is (571)272-4041.  The examiner can normally be reached on Mon-Sat 9 - 10:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain S Alams can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BAOQUOC N. TO
Examiner
Art Unit 2154



/BAOQUOC N TO/            Primary Examiner, Art Unit 2154